 In the Matter of U. S. ELECTRICAL MOTORS, INC.andUNITED ELECTRI-CAL, RADIO & MACHINE WORKERS OF AMERICA LOCAL 1421, CIOCase No. R-4370.-Decided October 31, 19-112Jurisdiction:electrical equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: dis-pute as to appropriate unit; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees at one of Company's plants, including production shop clerks,-butexcluding clerical employees in the production office, other clerical and officeemployees, guards, executives, and supervisory employees with the right tohire or discharge or to recommend hire or discharge.Mr. J. Lewis Furman,of Los Angeles, Calif., for the Company.Mr. Leo Gallagher,by Mr.Victor Kaplan,of Los Angeles, Calif.,for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & MachineWorkers of America, Local 1421, CIO, herein called the Union, alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of U. S. Electrical Motors, Inc., LosAngeles, California, herein called the Company, the National, LaborRelations Board provided for an appropriate hearing upon due noticebefore Daniel J. Harrington, Trial Examiner. Said hearing washeld at Los Angeles, California, on October 6, 1942'The ,Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free'froin prejudicial error and arehereby affirmed.On October 15, 1942, the Company filed a briefwhich the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYU. S. Electrical Motors, Inc., is engaged' in the manufacture andsale of electric motors and other electrical equipment.The Company45 N. L R. B, No.'45.298 U. S. ELECTRICAL MOTORS, INC.299operates a plant at 'Los Angeles, California, the only plant involvedin this proceeding.Raw materials used at the plant consist chiefly ofsteel, cast iron, copper, aluminum, and ball bearings.During 1941,the Company purchased for use at the plant approximately 6 tons ofsuch materials, approximately 60 percent,of which was originallybrought into California from points outside the State.During thesame period, approximately 60 percent of the products made by theCompany at the plant was shipped to customers outside California.II.THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local1421, is a labor organization affiliated with the Congress of Industrial.Organizations, admitting to membership employees of the'Company.III.THE QUESTION CONCERNING REPRESENTATIONIn July 1942, at a conference between representatives of the Companyand the Union, the parties were unable to agree upon an appropriatebargaining unit.A statement prepared by the Acting Regioiial Director and intro-duced into evidence at the hearing indicates that the Union representsa substantial number of employees in the appropriate unitWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the NationalLabor RelationsAct.IV. THE APPROPRIATE UNITThe parties agree, and we find, that production and maintenanceemployees of the Company, including production shop clerks, should beincluded in the bargaining unit.The parties, further agree, and wefind, that clerical employees in'the production office, other clerical andoffice employees, executives, and supervisory employees with the rightto hire or discharge or to recommend hire or discharge should be ex-cluded from 'the bargaining unit.The parties disagree with respect toguards.The Union would include guards within the bargaining unit;the Company would exclude them.''Before December 1941 the Company employed a few watchmen, whocombined with'their usual routine some janitorial duties.Since De-cember 1941, when the United States entered into war, electrical equip-ment made at the plant has been designated for the war effort. 'To1The Union submitted 254 application cards, all of which appear to bear genuine signa-tures of employees on the Company's pay roll of August 26,1942.There are approximately635 employees in the appropriate unit. 300DECISIONSOF NATIONALLABOR RELATIONS BOARDafford greater protection to the plant and to the workers therein, theCompany has increased the number of its plant protection force to 12and hasreclassified such employeesas' "guards."As specially author-ized employees, guards have access to all parts of the plant, includingthe offices of the Company. They are posted at all plant entrances.They issue passes permitting employees to enter and leave the plant, andthey grant special permits to others to visit the plant.Guards haverecently been inducted as civilian members of the Auxiliary MilitaryPolice with a dual responsibility to the Company and to the militaryauthorities for the greater safety of the plant.Under the new regime,however, guards remain, as watchmen formerly were, under the super-vision of the maintenance foreman at the plant.They retain someincidental janitorial duties which they perform when they are not spe-cifically assigned to duty at the plant entrances.At the request ofthe only labor organization involved in a representation proceeding,the Board has frequently included ordinary watchmen ina singleindustrial unit with production and maintenance workers.Underpresent conditions at`the plant, and in the absence of any precedent ofpast bargaining between the Company and its employees includingwatchmen, we shall exclude guards from the unit composed of regularproduction and maintenance employees.2 'We find that all production and maintenance employees of the Com-pany at its Los Angeles plant, including production shop clerks, ^ butexcluding clerical employees in the production, office, other clerical andoffice employees, guards, executives, and supervisory, employees withthe right to hire or discharge or to recommend hire or discharge, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THEDETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by-an election by secret ballot.At the time of the hearing, approximately. 65 employees of the Com-pany in eligible categories were absent from work due to military leave.The Union and the Company agree that such men should be eligibleto vote if they come in person- to the polls to cast their ballots.The Companyurgesthat the ,right of these employees to reinstate-ment at the plant after military service entitles those whose-militaryduties prevent their personal attendance at the polls to vote by mail.We do not agree. Forreasonswhich are clearly set forth in a prior,2CfMatter of The Flintkote Company(Meridian,Mississippi)andDistrict 50, UnitedMine Workers of America,CIO,42 N.L. R. B 929, andMatter of Chrysler Corporation,Highland Park PlantandLocal 114, United Automobile,Aircraftand Agricultural Imple-ment Workers of America,affiliatedwath the C.1.0., 44 N.L. R B. 881. U. S. ELECTRICAL MOTORS, INC.301representation proceeding,s the Board has found it inexpedient toextend the privilege of voting by mail to employees absent on mili-tary leave.The Board has, accordingly, directed its administrativeassistants to construe the eligibility clause pertaining to such employeesusually set forth in its directions of elections as limiting the eligibilityof employees on military leave to those who attend the polls in personto cast their ballots.Those eligible to vote in.the election shall be employees within theappropriate unit who were employed during the pay-roll periodimmediately preceding the date of our Direction of Election, subjectto the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board and Regulations-Series 2, as amended, it is hereby.DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with U., S. ElectricalMotors, Inc., Los Angeles, California, an election by secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision,of the Regional Director for the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among allemployees of the Company within the unit found appropriate inSection IV, above, who were employed during. the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by United Electrical, Radio & MachineWorkers of America, Local 1421, CIO, for the purposes of collectivebargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.18 SeeMatterofWilson &Co , Inc.,andPackinghouse Workers Organizing Committee,LocalNo. 20,affiliated with the C.I.0., 37 N. L.R. B. 944.